                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

                                  CASE NO.: 7:17-CR-35-6D

UNITED STATES OF AMERICA                   )
                                           )
      v.                                   )   ORDER GRANTING MOTION TO SEAL
                                           )
KEVIN DWAYNE REVELS                        )
     Defendant                             )


       THIS MATTER is before the Court on the Defendant's Motion to Seal, requesting that

Defendant's character letters and supporting documents be filed under seal.

       FOR GOOD CAUSE SHOWN, the Motion is allowed and the Clerk is directed to file

under seal Defendant's character letters and supporting documents.

       This t4 day ofNovember 2018.
